EXHIBIT 10.42

VORNADO REALTY trust 2010 omnibus share plan
stock option agreement

STOCK OPTION AGREEMENT made as of date set forth on Schedule A hereto between
Vornado Realty Trust, a Maryland real estate investment trust (the “Company”),
and the employee of the Company or one of its affiliates listed on Schedule A
(the “Employee”). 

RECITALS

A.                                                    In accordance with the
Vornado Realty Trust 2010 Omnibus Share Plan, as may be amended or modified from
time to time (the “Plan”), the Company desires in connection with the employment
of the Employee, to provide the Employee with an opportunity to acquire shares
of the Company’s common shares of beneficial interest, par value $.04 per share
(the “Common Shares”), and thereby provide additional incentive for the Employee
to promote the progress and success of the business of the company and its
subsidiaries.

B.                                                    Schedule A hereto sets
forth certain significant details of the option grant herein and is incorporated
herein by reference.  Capitalized terms used herein and not otherwise defined
have the meanings provided on Schedule A. 

NOW, THEREFORE, the Company and the Employee hereby agree as follows:

AGREEMENT


GRANT OF OPTIONS:  ON THE TERMS AND CONDITIONS SET FORTH BELOW, AS WELL AS THE
TERMS AND CONDITIONS OF THE PLAN AND SUBJECT TO ADJUSTMENT AS PROVIDED IN
SECTION 8 HEREOF, THE COMPANY HEREBY GRANTS TO THE EMPLOYEE THE RIGHT TO
PURCHASE (THE “OPTION”) AN AGGREGATE OF SUCH NUMBER OF COMMON SHARES AS IS SET
FORTH ON SCHEDULE A AT A PURCHASE PRICE PER COMMON SHARE EQUAL TO THE EXERCISE
PRICE SET FORTH ON SCHEDULE A.  THE OPTION IS INTENDED TO BE AN “INCENTIVE STOCK
OPTION” WITHIN THE MEANING OF SECTION 422 OF THE INTERNAL REVENUE CODE OF 1986,
AS AMENDED (THE “CODE”) TO THE EXTENT SET FORTH ON SCHEDULE A. 


TERM OF OPTION:  THE TERM OF THE OPTION SHALL BE THE TIME PERIOD INDICATED ON
SCHEDULE A FROM THE DATE OF GRANT REFERRED TO ON SCHEDULE A, SUBJECT TO EARLIER
TERMINATION OR CANCELLATION AS PROVIDED IN THIS AGREEMENT.

Except as otherwise permitted under Section 7 hereof, the Option shall not be
exercisable unless the Employee shall, at the time of exercise, be an employee
of the Company.


NON‑TRANSFERABILITY OF OPTION:  THE OPTION SHALL NOT BE TRANSFERABLE OTHERWISE
THAN BY WILL OR BY THE LAWS OF DESCENT AND DISTRIBUTION, AND THE OPTION MAY BE
EXERCISED DURING THE EMPLOYEE’S LIFETIME ONLY BY THE EMPLOYEE.  MORE
PARTICULARLY, BUT WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE OPTION
MAY NOT BE ASSIGNED, TRANSFERRED (EXCEPT AS PROVIDED IN THE PRECEDING SENTENCE),
PLEDGED, OR HYPOTHECATED IN ANY WAY (WHETHER BY OPERATION OF LAW OR OTHERWISE),
AND SHALL NOT BE SUBJECT TO EXECUTION, ATTACHMENT OR SIMILAR PROCESS.  ANY
ATTEMPTED ASSIGNMENT, TRANSFER, PLEDGE, HYPOTHECATION OR OTHER DISPOSITION OF
THE OPTION CONTRARY TO THE PROVISIONS OF THE PLAN OR THIS AGREEMENT, AND ANY
LEVY OF ANY ATTACHMENT OR SIMILAR PROCESS UPON THE OPTION, SHALL BE NULL AND
VOID AND WITHOUT EFFECT, AND THE COMPENSATION COMMITTEE OF THE COMPANY (THE
“COMMITTEE”) MAY, IN ITS DISCRETION, UPON THE HAPPENING OF ANY SUCH EVENT,
TERMINATE THE OPTION FORTHWITH.


EXERCISE OF OPTION:  UNLESS TERMINATED PURSUANT TO SECTION 7 HEREOF, THE OPTION
MAY BE EXERCISED AS TO NOT MORE THAN THE ANNUAL OPTION VESTING AMOUNT (AS
DEFINED ON SCHEDULE A) OF THE AGGREGATE NUMBER OF COMMON SHARES ORIGINALLY
SUBJECT THERETO COMMENCING ON THE FIRST ANNUAL VESTING DATE (AS DEFINED ON
SCHEDULE A) FOLLOWING THE DATE OF GRANT.  THEREAFTER, ON EACH ANNUAL VESTING
DATE AND UNTIL THE EXPIRATION OF THE TERM OF THIS AGREEMENT (UNLESS EARLIER
TERMINATED OR CANCELED AS PROVIDED IN THIS AGREEMENT), THE OPTION MAY BE
EXERCISED FOR AN ADDITIONAL ANNUAL OPTION VESTING AMOUNT.  TO THE EXTENT THAT
SCHEDULE A PROVIDES FOR AMOUNTS OR SCHEDULES OF VESTING THAT CONFLICT WITH THE
PROVISIONS OF THIS PARAGRAPH, THE PROVISIONS OF SCHEDULE A WILL GOVERN.

The right to purchase Common Shares pursuant to the Option shall be cumulative. 
If the full number of Common Shares available for purchase under the Option, to
the extent the Option is vested, has not been purchased, the balance may be
purchased at any time or from time to time thereafter, but prior to the
termination of such Option.  The Option shall not, however, be exercisable after
the expiration thereof; and except as provided in Section 7 hereof, the Option
shall not be exercisable unless the Employee is an employee of the Company at
the time of exercise.

The holder of the Option shall not have any rights to dividends or any other
rights of a shareholder with respect to the Common Shares subject to the Option
until such Common Shares shall have been issued to him (as evidenced by the
appropriate entry on the books of a duly authorized transfer agent of the
Company), upon the purchase of such Common Shares through exercise of the
Option.

--------------------------------------------------------------------------------

 

 

Notwithstanding the foregoing or anything to the contrary set forth herein, upon
the occurrence of a Change in Control of the Company, the Option shall become
vested and immediately exercisable in full.  For purposes of this Agreement, a
“Change in Control” of the Company means the occurrence of one of the following
events:


(I) INDIVIDUALS WHO, ON THE DATE HEREOF, CONSTITUTE THE BOARD OF TRUSTEES OF THE
COMPANY (THE “INCUMBENT TRUSTEES”) CEASE FOR ANY REASON TO CONSTITUTE AT LEAST A
MAJORITY OF THE BOARD OF TRUSTEES (THE “BOARD”), PROVIDED  THAT ANY PERSON
BECOMING A TRUSTEE SUBSEQUENT TO THE DATE HEREOF WHOSE ELECTION OR NOMINATION
FOR ELECTION WAS APPROVED BY A VOTE OF AT LEAST TWO-THIRDS OF THE INCUMBENT
TRUSTEES THEN ON THE BOARD (EITHER BY A SPECIFIC VOTE OR BY APPROVAL OF THE
PROXY STATEMENT OF THE COMPANY IN WHICH SUCH PERSON IS NAMED AS A NOMINEE FOR
TRUSTEE, WITHOUT OBJECTION TO SUCH NOMINATION) SHALL BE AN INCUMBENT TRUSTEE;
PROVIDED, HOWEVER, THAT NO INDIVIDUAL INITIALLY ELECTED OR NOMINATED AS A
TRUSTEE OF THE COMPANY AS A RESULT OF AN ACTUAL OR THREATENED ELECTION CONTEST
WITH RESPECT TO TRUSTEES OR AS A RESULT OF ANY OTHER ACTUAL OR THREATENED
SOLICITATION OF PROXIES BY OR ON BEHALF OF ANY PERSON OTHER THAN THE BOARD SHALL
BE AN INCUMBENT TRUSTEE;


(II) ANY “PERSON” (AS SUCH TERM IS DEFINED IN SECTION 3(A)(9) OF THE SECURITIES
EXCHANGE ACT OF 1934 (THE “EXCHANGE ACT”) AND AS USED IN SECTIONS 13(D)(3) AND
14(D)(2) OF THE EXCHANGE ACT) IS OR BECOMES, AFTER THE DATE HEREOF, A
“BENEFICIAL OWNER” (AS DEFINED IN RULE 13D‑3 UNDER THE EXCHANGE ACT), DIRECTLY
OR INDIRECTLY, OF SECURITIES OF THE COMPANY REPRESENTING 30% OR MORE OF THE
COMBINED VOTING POWER OF THE COMPANY’S THEN OUTSTANDING SECURITIES ELIGIBLE TO
VOTE FOR THE ELECTION OF THE BOARD (THE “COMPANY VOTING SECURITIES”); PROVIDED,
HOWEVER, THAT AN EVENT DESCRIBED IN THIS PARAGRAPH (II) SHALL NOT BE DEEMED TO
BE A CHANGE IN CONTROL IF ANY OF FOLLOWING BECOMES SUCH A BENEFICIAL OWNER:  (A)
THE COMPANY OR ANY MAJORITY-OWNED SUBSIDIARY OF THE COMPANY (PROVIDED  THAT THIS
EXCLUSION APPLIES SOLELY TO THE OWNERSHIP LEVELS OF THE COMPANY OR THE
MAJORITY-OWNED SUBSIDIARY), (B) ANY TAX-QUALIFIED, BROAD-BASED EMPLOYEE BENEFIT
PLAN SPONSORED OR MAINTAINED BY THE COMPANY OR ANY SUCH MAJORITY-OWNED
SUBSIDIARY, (C) ANY UNDERWRITER TEMPORARILY HOLDING SECURITIES PURSUANT TO AN
OFFERING OF SUCH SECURITIES, (D) ANY PERSON PURSUANT TO A NON-QUALIFYING
TRANSACTION (AS DEFINED IN PARAGRAPH (III)), (E) (A) ANY OF THE PARTNERS (AS OF
THE DATE HEREOF) IN INTERSTATE PROPERTIES (“INTERSTATE”) INCLUDING IMMEDIATE
FAMILY MEMBERS AND FAMILY TRUSTS OR FAMILY-ONLY PARTNERSHIPS AND ANY CHARITABLE
FOUNDATIONS OF SUCH PARTNERS (THE “INTERSTATE PARTNERS”), (B) ANY ENTITIES THE
MAJORITY OF THE VOTING INTERESTS OF WHICH ARE BENEFICIALLY OWNED BY THE
INTERSTATE PARTNERS, OR (C) ANY “GROUP” (AS DESCRIBED IN RULE 13D-5(B)(1) UNDER
THE EXCHANGE ACT) INCLUDING THE INTERSTATE PARTNERS, PROVIDED  THAT THE
INTERSTATE PARTNERS BENEFICIALLY OWN A MAJORITY OF THE COMPANY VOTING SECURITIES
BENEFICIALLY OWNED BY SUCH GROUP (THE PERSONS IN (A), (B) AND (C) SHALL BE
INDIVIDUALLY AND COLLECTIVELY REFERRED TO HEREIN AS, “INTERSTATE HOLDERS”); 


(III) THE CONSUMMATION OF A MERGER, CONSOLIDATION, SHARE EXCHANGE OR SIMILAR
FORM OF TRANSACTION INVOLVING THE COMPANY OR ANY OF ITS SUBSIDIARIES, OR THE
SALE OF ALL OR SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS (A “BUSINESS
TRANSACTION”), UNLESS IMMEDIATELY FOLLOWING SUCH BUSINESS TRANSACTION (A) MORE
THAN 50% OF THE TOTAL VOTING POWER OF THE ENTITY RESULTING FROM SUCH BUSINESS
TRANSACTION OR THE ENTITY ACQUIRING THE COMPANY’S ASSETS IN SUCH BUSINESS
TRANSACTION (THE “SURVIVING CORPORATION”) IS BENEFICIALLY OWNED, DIRECTLY OR
INDIRECTLY, BY THE INTERSTATE HOLDERS OR THE COMPANY’S SHAREHOLDERS IMMEDIATELY
PRIOR TO ANY SUCH BUSINESS TRANSACTION, AND (B) NO PERSON (OTHER THAN THE
PERSONS SET FORTH IN CLAUSES (A), (B), (C), OR (E) OF PARAGRAPH (II) ABOVE OR
ANY TAX-QUALIFIED, BROAD-BASED EMPLOYEE BENEFIT PLAN OF THE SURVIVING
CORPORATION OR ITS AFFILIATES) BENEFICIALLY OWNS, DIRECTLY OR INDIRECTLY, 30% OR
MORE OF THE TOTAL VOTING POWER OF THE SURVIVING CORPORATION (A “NON-QUALIFYING
TRANSACTION”); OR


(IV) BOARD APPROVAL OF A LIQUIDATION OR DISSOLUTION OF THE COMPANY, UNLESS THE
VOTING COMMON EQUITY INTERESTS OF AN ONGOING ENTITY (OTHER THAN A LIQUIDATING
TRUST) ARE BENEFICIALLY OWNED, DIRECTLY OR INDIRECTLY, BY THE COMPANY’S
SHAREHOLDERS IN SUBSTANTIALLY THE SAME PROPORTIONS AS SUCH SHAREHOLDERS OWNED
THE COMPANY’S OUTSTANDING VOTING COMMON EQUITY INTERESTS IMMEDIATELY PRIOR TO
SUCH LIQUIDATION AND SUCH ONGOING ENTITY ASSUMES ALL EXISTING OBLIGATIONS OF THE
COMPANY TO EMPLOYEE UNDER THIS AGREEMENT.


METHOD OF EXERCISE:  THE OPTION SHALL BE EXERCISABLE BY WRITTEN NOTICE
SPECIFYING THE NUMBER OF COMMON SHARES PURCHASED AND ACCOMPANIED BY PAYMENT IN
FULL IN CASH OR BY CERTIFIED OR BANK CASHIER’S CHECK PAYABLE TO THE ORDER OF THE
COMPANY, BY TENDER OF COMMON SHARES OWNED BY THE EMPLOYEE VALUED AT FAIR MARKET
VALUE AS OF THE DATE OF EXERCISE OR BY A COMBINATION OF CASH AND COMMON SHARES. 
UPON DELIVERY, BY HAND OR BY REGISTERED MAIL DIRECTED TO THE COMPANY AT ITS
EXECUTIVE OFFICES (CURRENTLY AT 888 SEVENTH AVENUE, NEW YORK, NY  10019 ATTN:
STOCK OPTION ADMINISTRATOR) THE COMPANY SHALL ISSUE THE NUMBER OF COMMON SHARES
PURCHASED, WHICH ISSUANCE SHALL, IN THE EVENT OF A HAND DELIVERY OF THE EXERCISE
PRICE, OCCUR IMMEDIATELY UPON SUCH DELIVERY, PROVIDED THE HOLDER OF THE OPTION
SHALL HAVE GIVEN TWO BUSINESS DAYS’ ADVANCE NOTICE OF SUCH DELIVERY.  IN NO CASE
MAY A FRACTION OF A COMMON SHARE BE PURCHASED OR ISSUED PURSUANT TO THE EXERCISE
OF AN OPTION.  THE OPTION SHALL BE DEEMED TO HAVE BEEN EXERCISED WITH RESPECT TO
ANY PARTICULAR COMMON SHARES, IF, AND ONLY IF, THE PROVISIONS OF THIS AGREEMENT
SHALL HAVE BEEN COMPLIED WITH, IN WHICH EVENT THE OPTION SHALL BE DEEMED TO HAVE
BEEN EXERCISED ON THE DATE ON WHICH THE NOTICE DESCRIBED ABOVE SHALL HAVE BEEN
DELIVERED TO THE COMPANY.  THE CERTIFICATE OR CERTIFICATES OF COMMON SHARES AS
TO WHICH THE OPTIONS SHALL BE EXERCISED SHALL BE REGISTERED IN THE NAME OF THE
PERSON OR PERSONS EXERCISING THE OPTION.


RESTRICTIONS ON COMMON SHARES:  COMMON SHARES ISSUED UPON THE EXERCISE OF THE
OPTION SHALL BE ISSUED ONLY TO THE HOLDER OF THE OPTION.  ANY RESTRICTIONS UPON
TRANSFER OF COMMON SHARES ISSUED UPON THE EXERCISE OF THE OPTION, WHICH IN THE
OPINION OF THE COMPANY’S COUNSEL ARE REQUIRED BY THE SECURITIES ACT OF 1933, AS
AMENDED, SHALL BE NOTED ON THE CERTIFICATE THEREOF BY APPROPRIATE LEGEND.

--------------------------------------------------------------------------------

 

 


TERMINATION OF EMPLOYMENT:  ANY OPTIONS HELD BY THE EMPLOYEE UPON TERMINATION OF
EMPLOYMENT SHALL REMAIN EXERCISABLE AS FOLLOWS:


(I)  IF THE EMPLOYEE’S TERMINATION OF EMPLOYMENT IS DUE TO DEATH, ALL UNVESTED
OPTIONS SHALL BECOME IMMEDIATELY EXERCISABLE IN FULL AND SHALL BE EXERCISABLE BY
THE EMPLOYEE’S DESIGNATED BENEFICIARY, OR, IF NONE, THE PERSON(S) TO WHOM SUCH
OPTIONEE’S RIGHTS UNDER THE OPTION ARE TRANSFERRED BY WILL OR THE LAWS OF
DESCENT AND DISTRIBUTION FOR THE APPLICABLE OPTION EXERCISE PERIOD (AS DEFINED
ON SCHEDULE A) FOLLOWING THE DATE OF DEATH (BUT IN NO EVENT BEYOND THE TERM OF
THE OPTION), AND SHALL THEREAFTER TERMINATE;


(II)  IF THE EMPLOYEE’S TERMINATION OF EMPLOYMENT IS DUE TO DISABILITY (AS
DEFINED IN SECTION 22(E)(3) OF THE CODE, OR SECTION 422(C)(6) OF THE CODE IF
THIS OPTION IS INTENDED TO BE AN INCENTIVE STOCK OPTION), ALL UNVESTED OPTIONS
SHALL BECOME IMMEDIATELY EXERCISABLE IN FULL AND SHALL BE EXERCISABLE FOR THE
APPLICABLE OPTION EXERCISE PERIOD FOLLOWING SUCH TERMINATION OF EMPLOYMENT (BUT
IN NO EVENT BEYOND THE TERM OF THE OPTION), AND SHALL THEREAFTER TERMINATE;


(III)  IF THE EMPLOYEE’S TERMINATION OF EMPLOYMENT IS DUE TO RETIREMENT ON OR
AFTER THE ATTAINMENT OF AGE 65, ALL UNVESTED OPTIONS SHALL BECOME IMMEDIATELY
EXERCISABLE IN FULL AND SHALL BE EXERCISABLE FOR THE APPLICABLE OPTION EXERCISE
PERIOD FOLLOWING SUCH RETIREMENT (BUT IN NO EVENT BEYOND THE TERM OF THE
OPTION), AND SHALL THEREAFTER TERMINATE;


(IV)  IF THE EMPLOYEE’S TERMINATION OF EMPLOYMENT IS FOR CAUSE, ALL OPTIONS, TO
THE EXTENT NOT VESTED, SHALL TERMINATE ON THE DATE OF TERMINATION AND, ALL OTHER
OPTIONS, TO THE EXTENT EXERCISABLE AS OF THE DATE OF TERMINATION, SHALL BE
EXERCISABLE FOR THE APPLICABLE OPTION EXERCISE PERIOD, IF ANY, FOLLOWING SUCH
TERMINATION OF EMPLOYMENT (BUT IN NO EVENT BEYOND THE TERM OF THE OPTION), AND
SHALL THEREAFTER TERMINATE; AND


(V)  IF THE EMPLOYEE’S TERMINATION OF EMPLOYMENT IS FOR ANY REASON (OTHER THAN
AS SET FORTH IN CLAUSE IN (I), (II), (III) OR (IV) OF THIS SECTION 7), ALL
UNVESTED OPTIONS SHALL TERMINATE ON THE DATE OF TERMINATION AND, ALL OTHER
OPTIONS, TO THE EXTENT EXERCISABLE AS OF THE DATE OF TERMINATION, SHALL BE
EXERCISABLE FOR THE APPLICABLE OPTION EXERCISE PERIOD FOLLOWING SUCH TERMINATION
OF EMPLOYMENT (BUT IN NO EVENT BEYOND THE TERM OF THE OPTION), AND SHALL
THEREAFTER TERMINATE.  AN EMPLOYEE’S STATUS AS AN EMPLOYEE SHALL NOT BE
CONSIDERED TERMINATED IN THE CASE OF A LEAVE OF ABSENCE AGREED TO IN WRITING BY
THE COMPANY (INCLUDING, BUT NOT LIMITED TO, MILITARY AND SICK LEAVE); PROVIDED,
THAT, SUCH LEAVE IS FOR A PERIOD OF NOT MORE THAN ONE YEAR OR RE‑EMPLOYMENT UPON
EXPIRATION OF SUCH LEAVE IS GUARANTEED BY CONTRACT OR STATUTE.

For the purposes of this Section, “Cause” will mean with respect to the
Employee, the Employee’s:  (a) conviction of, or plea of guilty or nolo
contendre to, a felony pertaining or otherwise relating to his or her employment
with the Company; or (b) willful misconduct that is materially economically
injurious to the Company or any of its affiliates, in each case as determined in
the Company’s sole discretion.


RECLASSIFICATION, CONSOLIDATION OR MERGER:  IN THE EVENT OF ANY CHANGE IN THE
OUTSTANDING COMMON SHARES BY REASON OF ANY SHARE DIVIDEND OR SPLIT,
RECAPITALIZATION, MERGER, CONSOLIDATION, SPIN‑OFF COMBINATION OR EXCHANGE OF
COMMON SHARES OR OTHER CORPORATE CHANGE, OR ANY DISTRIBUTIONS TO COMMON
SHAREHOLDERS OTHER THAN REGULAR CASH DIVIDENDS, THE COMMITTEE SHALL MAKE SUCH
SUBSTITUTION OR ADJUSTMENT, IF ANY, AS IT DEEMS TO BE EQUITABLE, AS TO THE
EXERCISE PRICE AND THE NUMBER OR KIND OF COMMON SHARES ISSUED OR RESERVED FOR
ISSUANCE PURSUANT TO THE PLAN AND TO OUTSTANDING AWARDS OR MAKE SUCH OTHER CASH
OR OTHER DISTRIBUTION AS IS EQUITABLE.  IF THE COMPANY IS REORGANIZED OR
CONSOLIDATED OR MERGED WITH ANOTHER CORPORATION, THE EMPLOYEE SHALL BE ENTITLED
TO RECEIVE OPTIONS COVERING SHARES OF SUCH REORGANIZED, CONSOLIDATED OR MERGED
COMPANY IN THE SAME PROPORTION, AT AN EQUIVALENT PRICE, AND SUBJECT TO THE SAME
CONDITIONS.  FOR PURPOSES OF THE PRECEDING SENTENCE THE EXCESS OF THE AGGREGATE
FAIR MARKET VALUE OF THE SHARES SUBJECT TO THE OPTION IMMEDIATELY AFTER THE
REORGANIZATION, CONSOLIDATION OR MERGER OVER THE AGGREGATE OPTION PRICE OF SUCH
SHARES SHALL NOT BE MORE THAN THE EXCESS OF THE AGGREGATE FAIR MARKET VALUE OF
ALL SHARES SUBJECT TO THE OPTION IMMEDIATELY BEFORE THE REORGANIZATION,
CONSOLIDATION OR MERGER OVER THE AGGREGATE OPTION PRICE OF THE SHARES, AND THE
NEW OPTION OR ASSUMPTION OF THE OLD OPTION SHALL NOT GIVE THE EMPLOYEE
ADDITIONAL BENEFITS WHICH HE DID NOT HAVE UNDER THE OLD OPTION.


APPROVAL OF COUNSEL:  THE ISSUANCE AND DELIVERY OF COMMON SHARES PURSUANT TO THE
OPTION SHALL BE SUBJECT TO THE REASONABLE APPROVAL BY THE COMPANY’S COUNSEL WITH
RESPECT TO COMPLIANCE WITH THE REQUIREMENTS OF THE SECURITIES ACT OF 1933, AS
AMENDED, THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED, AND THE RULES AND
REGULATIONS THEREUNDER, AND THE REQUIREMENTS OF ANY NATIONAL SECURITIES EXCHANGE
UPON WHICH THE COMMON SHARES MAY THEN BE LISTED AS IN COMPLIANCE WITH ANY OTHER
LAW OR REGULATION, INCLUDING, BUT NOT LIMITED TO, SECTION 856 OF THE CODE.


NO RIGHT TO EMPLOYMENT:  NOTHING HEREIN CONTAINED SHALL AFFECT THE RIGHT OF THE
COMPANY OR ANY SUBSIDIARY TO TERMINATE THE EMPLOYEE’S SERVICES, RESPONSIBILITIES
AND DUTIES AT ANY TIME FOR ANY REASON WHATSOEVER.


GOVERNING LAW:  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF MARYLAND, WITHOUT REFERENCES TO
PRINCIPLES OF CONFLICT OF LAWS.

--------------------------------------------------------------------------------

 

 


SEVERABILITY:  IF, FOR ANY REASON, ANY PROVISION OF THIS AGREEMENT IS HELD
INVALID, SUCH INVALIDITY SHALL NOT AFFECT ANY OTHER PROVISION OF THIS AGREEMENT
NOT SO HELD INVALID, AND EACH SUCH OTHER PROVISION SHALL TO THE FULL EXTENT
CONSISTENT WITH LAW CONTINUE IN FULL FORCE AND EFFECT.  IF ANY PROVISION OF THIS
AGREEMENT SHALL BE HELD INVALID IN PART, SUCH INVALIDITY SHALL IN NO WAY AFFECT
THE REST OF SUCH PROVISION NOT HELD SO INVALID, AND THE REST OF SUCH PROVISION,
TOGETHER WITH ALL OTHER PROVISIONS OF THIS AGREEMENT, SHALL TO THE FULL EXTENT
CONSISTENT WITH LAW CONTINUE IN FULL FORCE AND EFFECT.


HEADINGS:  THE HEADINGS OF PARAGRAPHS HEREOF ARE INCLUDED SOLELY FOR CONVENIENCE
OF REFERENCE AND SHALL NOT CONTROL THE MEANING OR INTERPRETATION OF ANY OF THE
PROVISIONS OF THIS AGREEMENT.


COUNTERPARTS:  THIS AGREEMENT MAY BE EXECUTED IN MULTIPLE COUNTERPARTS WITH THE
SAME EFFECT AS IF EACH OF THE SIGNING PARTIES HAD SIGNED THE SAME DOCUMENT.  ALL
COUNTERPARTS SHALL BE CONSTRUED TOGETHER AND CONSTITUTE THE SAME INSTRUMENT.


BENEFITS OF AGREEMENT:  THIS AGREEMENT SHALL INURE TO THE BENEFIT OF AND BE
BINDING UPON EACH SUCCESSOR OF THE COMPANY.  ALL OBLIGATIONS IMPOSED UPON THE
EMPLOYEE AND ALL RIGHTS GRANTED TO THE COMPANY UNDER THIS AGREEMENT SHALL BE
BINDING UPON THE EMPLOYEE’S HEIRS, LEGAL REPRESENTATIVES AND SUCCESSORS.  THE
AGREEMENT SHALL BE THE SOLE AND EXCLUSIVE SOURCE OF ANY AND ALL RIGHTS WHICH THE
EMPLOYEE, HIS HEIRS, LEGAL REPRESENTATIVES OR SUCCESSORS MAY HAVE IN RESPECT TO
THE PLAN OR ANY OPTION OR COMMON SHARES GRANTED OR ISSUED THEREUNDER WHETHER TO
HIMSELF OR ANY OTHER PERSON AND MAY NOT BE AMENDED EXCEPT IN WRITING SIGNED BY
THE COMPANY AND THE EMPLOYEE.


CONFLICT WITH EMPLOYMENT AGREEMENT.  IF (AND ONLY IF) THE EMPLOYEE AND THE
COMPANY OR ITS AFFILIATES HAVE ENTERED INTO AN EMPLOYMENT AGREEMENT, IN THE
EVENT OF ANY CONFLICT BETWEEN ANY OF THE PROVISIONS OF THIS AGREEMENT AND ANY
SUCH EMPLOYMENT AGREEMENT (IN PARTICULAR, BUT WITHOUT LIMITATION, WITH RESPECT
TO THE DEFINITION OF “CAUSE”) THE PROVISIONS OF SUCH EMPLOYMENT AGREEMENT WILL
GOVERN.  AS FURTHER PROVIDED IN SECTION 10, NOTHING HEREIN SHALL IMPLY THAT ANY
EMPLOYMENT AGREEMENT EXISTS BETWEEN THE EMPLOYEE AND THE COMPANY OR ITS
AFFILIATES.


TAX WITHHOLDING.  THE COMPANY HAS THE RIGHT TO WITHHOLD FROM OTHER COMPENSATION
PAYABLE TO THE EMPLOYEE ANY AND ALL APPLICABLE INCOME AND EMPLOYMENT TAXES DUE
AND OWING WITH RESPECT TO THE OPTIONS TO THE EXTENT SUCH AMOUNT IS REQUIRED TO
BE PAID BY THE COMPANY (THE “WITHHOLDING AMOUNT”), AND/OR TO DELAY DELIVERY OF
COMMON SHARES UNTIL APPROPRIATE ARRANGEMENTS HAVE BEEN MADE FOR PAYMENT OF SUCH
WITHHOLDING.  IN THE ALTERNATIVE, THE COMPANY HAS THE RIGHT TO RETAIN AND
CANCEL, OR SELL OR OTHERWISE DISPOSE OF SUCH NUMBER OF COMMON SHARES UNDERLYING
OPTIONS AS HAVE A MARKET VALUE (DETERMINED AT DATE THE WITHHOLDING AMOUNT
BECOMES PAYABLE) APPROXIMATELY EQUAL TO THE WITHHOLDING AMOUNT WITH ANY EXCESS
PROCEEDS BEING PAID TO EMPLOYEE.

 

[signature page follows]

  

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement has been executed by the parties hereto as of
the date and year first above written.

 

 

 

VORNADO REALTY TRUST

 

 

 

By:

/s/ Joseph Macnow

 

 

Joseph Macnow

Executive Vice President

Finance & Administration

   Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

       

 

--------------------------------------------------------------------------------

 

SCHEDULE A TO OPTION AGREEMENT

(Terms being defined are in quotation marks.)

Date of Option Agreement:

As of

Name of Employee:

 

Number of Common Shares Subject to Grant:

 

“Exercise Price”: 

$

Date of Grant:

 

Incentive and/or Non-Qualified Options:

Number of:

                                Incentive Stock Options (ISO)

 

                                Non-Qualified Stock Options (NQ)

 

Term of Option from Date of Grant:

(Check the applicable box to indicate term of Option)

 

                [ X ]  Ten years – expires on March 10, 2020

 

                [    ]  Five years

 

                [    ]  ___________

Vesting Period:

Four Years

“Annual Option Vesting Amount”
Insert the number of Options that vest each year or other applicable vesting
schedule.

 

2011 -

 

(NQ)

and

 

(ISO)

2012 -

 

(NQ)

and

 

(ISO)

2013 -

 

(NQ)

and

 

(ISO)

2014 -

 

(NQ)

and

 

(ISO)

“Annual Vesting Date” (or if such date is not a business day, on the next
succeeding business day): Insert the calendar date of each year on which Options
will vest or other appropriate vesting schedule.

 

“Applicable Option Exercise Period”: 
Insert the period following termination for which an Option may still be
exercised for each event referenced and as cross-referenced to the applicable
Section of the Agreement.

Death (Section 7(I)): 6 months

Disability (Section 7(II)): 6 months

Retirement (Section 7(III)): 60 days

Cause (Section 7(IV)): 60 days

Other Termination (Section 7(V)): 60 days

 

Initials of Company representative:  _________

 

Initials of Employee:  ________

 

--------------------------------------------------------------------------------

 